


Exhibit 10.20
17604331.2    
09-10-14


GUARANTY OF PAYMENT AND PERFORMANCE


THIS GUARANTY OF PAYMENT AND PERFORMANCE dated as of September 24, 2014 (this
“Guaranty”), is executed by ADCARE HEALTH SYSTEMS, INC., a Georgia corporation
(the “Guarantor”), to and for the benefit of THE PRIVATEBANK AND TRUST COMPANY,
an Illinois banking corporation (the “Lender”).
RECITALS


A.    The Lender has agreed to make a loan in the principal amount of $1,500,000
(the “Loan”) to Woodland Manor Nursing, LLC and Glenvue H&R Nursing, LLC, each a
Georgia limited liability company (collectively, the “Borrowers”), pursuant to
the terms and conditions of a Loan and Security Agreement of even date herewith
(the “Loan Agreement”) by and among the Borrowers and the Lender. The Loan is
evidenced by a Promissory Note of even date herewith (the “Note”) from the
Borrowers to the Lender in the principal amount of $1,500,000. All terms used
and not otherwise defined herein shall have the meanings set forth in the Loan
Agreement.
B.    As a condition precedent to the making of the Loan to the Borrowers by the
Lender and in consideration therefor, the Lender has required the execution and
delivery of this Guaranty by the Guarantor.
C.    The purpose of the Loan is to provide working capital financing for the
Facilities described in the Loan Agreement. The Guarantor is the owner of 100%
of the membership interests in each of the Borrowers either directly or
indirectly through one or more intermediary entities, and is also deriving a
benefit from the making of the Loan by the Lender.
AGREEMENTS


For good and valuable consideration, the receipt and sufficiency of which hereby
are acknowledged, the Guarantor hereby agrees as follows:
1.    Guaranty of Payment. The Guarantor hereby unconditionally, absolutely and
irrevocably guarantees the punctual payment and performance when due, whether at
stated maturity or by acceleration or otherwise, of the indebtedness and other
obligations of the Borrowers to the Lender evidenced by the Note and any other
amounts that may become owing by the Borrowers under the Loan Documents (such
indebtedness, obligations and other amounts are hereinafter referred to as the
“Payment Obligations”). This Guaranty is a present and continuing guaranty of
payment and not of collectability, and the Lender shall not be required to
prosecute collection, enforcement or other remedies against the Borrowers, the
Guarantor, or any other guarantor of the Payment Obligations, or to enforce or
resort to any collateral for the repayment of the Payment Obligations or other
rights or remedies pertaining thereto, before calling on the Guarantor for
payment. If for any reason the Borrowers shall fail or be unable to pay,
punctually and fully, any of the Payment Obligations, the Guarantor shall
jointly and

- 1 -

--------------------------------------------------------------------------------




severally pay such obligations to the Lender in full immediately upon demand.
One or more successive actions may be brought against the Guarantor, or any of
them, as often as the Lender deems advisable, until all of the Payment
Obligations are paid and performed in full. The Payment Obligations and the
Performance Obligations (as defined below) are referred to herein as the
“Guaranteed Obligations.”
2.    Guaranty of Performance. In addition to the guaranty of the Payment
Obligations, the Guarantor hereby unconditionally, absolutely and irrevocably
guarantees, jointly and severally, (i) the full and prompt performance and
observance by each Borrower of each and every other obligation, undertaking,
liability, promise, warranty, covenant and agreement of each Borrower in and
under the terms of the Loan Documents; and (ii) the truth of each and every
representation and warranty made by each Borrower in the Loan Documents or in
other certificates or documents delivered in connection with the Loan (the
matters described in (i) and (ii) above being collectively referred to herein as
the “Performance Obligations”).
3.    Representations and Warranties. The following shall constitute
representations and warranties of the Guarantor and the Guarantor hereby
acknowledges that the Lender intends to make the Loan in reliance thereon:
(a)    The Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Georgia. The Guarantor has full
power and authority to conduct its business as presently conducted, to execute
and deliver the Loan Documents to which it is a party, and to perform all of its
duties and obligations under the Loan Documents to which it is a party; and such
execution and performance have been duly authorized by all necessary Legal
Requirements. The articles of incorporation and bylaws of the Guarantor, each as
amended to date, copies of which have been furnished to the Lender, are in
effect, have not been further amended, and are the true, correct and complete
documents relating to the Guarantor’s creation and governance.
(b)    The Guarantor is not in default and no event has occurred that with the
passage of time or the giving of notice will constitute a default under any
agreement to which the Guarantor is a party, the effect of which will impair
performance by the Guarantor of its obligations under this Guaranty. Neither the
execution and delivery of this Guaranty nor compliance with the terms and
provisions hereof will violate any applicable law, rule, regulation, judgment,
decree or order, or will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of the articles of incorporation or
bylaws of the Guarantor, any indenture, mortgage, deed of trust, instrument,
document, agreement or contract of any kind that creates, represents, evidences
or provides for any lien, charge or encumbrance upon any of the property or
assets of the Guarantor, or any other indenture, mortgage, deed of trust,
instrument, document, agreement or contract of any kind to which the Guarantor
is a party or to which the Guarantor or the property of the Guarantor may be
subject.
(c)    There is no litigation, arbitration, governmental or administrative
proceedings, actions, examinations, claims or demands pending, or to the
Guarantor’s knowledge, threatened that could adversely affect performance by the
Guarantor of its obligations under this Guaranty.

- 2 -

--------------------------------------------------------------------------------






(d)    Neither this Guaranty nor any statement or certification as to facts
previously furnished or required herein to be furnished to the Lender by the
Guarantor, contains any material inaccuracy or untruth in any representation,
covenant or warranty or omits to state a fact material to this Guaranty.
4.    Continuing Guaranty. The Guarantor agrees that performance by the
Guarantor of its obligations under this Guaranty shall be a primary obligation,
shall not be subject to any counterclaim, set‑off, abatement, deferment or
defense based upon any claim that the Guarantor may have against the Lender, any
Borrower, any other guarantor of the Guaranteed Obligations or any other person
or entity, and shall remain in full force and effect without regard to, and
shall not be released, discharged or affected in any way by, any circumstance or
condition (whether or not the Guarantor shall have any knowledge thereof),
including without limitation --
(a)    Any lack of validity or enforceability of any of the Loan Documents;
(b)    Any termination, amendment, modification or other change in any of the
Loan Documents, including, without limitation, any modification of the interest
rate or rates described therein;
(c)    Any furnishing, exchange, substitution or release of any collateral
securing repayment of the Loan, or any failure to perfect any lien in such
collateral;
(d)    Any failure, omission or delay on the part of any Borrower, the
Guarantor, any other guarantor of the Guaranteed Obligations or the Lender to
conform or comply with any term of any of the Loan Documents or any failure of
the Lender to give notice of any Event of Default;
(e)    Any waiver, compromise, release, settlement or extension of time of
payment or performance or observance of any of the obligations or agreements
contained in any of the Loan Documents;
(f)    Any action or inaction by the Lender under or in respect of any of the
Loan Documents, any failure, lack of diligence, omission or delay on the part of
the Lender to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred on it in any of the Loan Documents, or any
other action or inaction on the part of the Lender;
(g)    Any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to any Borrower, the Guarantor or any other
guarantor of the Guaranteed Obligations, as applicable, or any of their
respective property or creditors, or any action taken by any trustee or receiver
or by any court in any such proceeding;
(h)    Any merger or consolidation of any Borrower into or with any entity, or
any sale, lease or transfer of any of the assets of any Borrower, the Guarantor
or any other guarantor of the Guaranteed Obligations to any other person or
entity;

- 3 -

--------------------------------------------------------------------------------






(i)    Any change in the ownership of any Borrower, or any change in the
relationship between any Borrower and the Guarantor or any other guarantor of
the Guaranteed Obligations, or any termination of any such relationship;
(j)    Any release or discharge by operation of law of any Borrower, the
Guarantor or any other guarantor of the Guaranteed Obligations from any
obligation or agreement contained in any of the Loan Documents; or
(k)    Any other occurrence, circumstance, happening or event, whether similar
or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against any Borrower or the Guarantor to the fullest extent permitted by law.
5.    Waivers. The Guarantor expressly and unconditionally waives (i) notice of
any of the matters referred to in Section 4 above, (ii) all notices which may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights against the Guarantor, including, without limitation,
any demand, presentment and protest, proof of notice of non‑payment under any of
the Loan Documents and notice of any Event of Default or any failure on the part
of any Borrower, the Guarantor or any other guarantor of the Guaranteed
Obligations to perform or comply with any covenant, agreement, term or condition
of any of the Loan Documents, (iii) any right to the enforcement, assertion or
exercise against any Borrower, the Guarantor or any other guarantor of the
Guaranteed Obligations of any right or remedy conferred under any of the Loan
Documents, (iv) any requirement of diligence on the part of any person or
entity, (v) to the fullest extent permitted by law and except as otherwise
expressly provided in this Guaranty or the other Loan Documents, any claims
based on allegations that the Lender has failed to act in a commercially
reasonable manner or failed to exercise the Lender’s obligation of good faith
and fair dealing, (vi) any requirement to exhaust any remedies or to mitigate
the damages resulting from any default under any of the Loan Documents, and
(vii) any notice of any sale, transfer or other disposition of any right, title
or interest of the Lender under any of the Loan Documents. The Guarantor agrees
that it is a guarantor and not a “surety” within the meaning of the Illinois
Sureties Act, and also waives any and all rights under the Illinois Sureties
Act.
6.    Subordination. The Guarantor agrees that any and all present and future
debts and obligations of any Borrower to the Guarantor hereby are subordinated
to the claims of the Lender and hereby are assigned by the Guarantor to the
Lender as security for the Guaranteed Obligations and the Guarantor’s
obligations under this Guaranty.
7.    Subrogation Waiver. Until the Guaranteed Obligations are paid in full and
all periods under applicable bankruptcy law for the contest of any payment by
the Guarantor or the Borrowers as a preferential or fraudulent payment have
expired, the Guarantor knowingly, and with advice of counsel, waives,
relinquishes, releases and abandons all rights and claims to indemnification,
contribution, reimbursement, subrogation and payment which the Guarantor may now
or hereafter have by and from any Borrower and the successors and assigns of any
Borrower, for any payments made by the Guarantor to the Lender, including,
without limitation, any rights which might allow any Borrower, any Borrower’s
successors, a creditor of any

- 4 -

--------------------------------------------------------------------------------




Borrower, or a trustee in bankruptcy of any Borrower to claim in bankruptcy or
any other similar proceedings that any payment made by any Borrower or any
Borrower’s successors and assigns to the Lender was on behalf of or for the
benefit of the Guarantor and that such payment is recoverable by any Borrower, a
creditor or trustee in bankruptcy of any Borrower as a preferential payment,
fraudulent conveyance, payment of an insider or any other classification of
payment which may otherwise be recoverable from the Lender.
8.    Reinstatement. The obligations of the Guarantor pursuant to this Guaranty
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Guaranteed Obligations or the
Guarantor’s obligations under this Guaranty are rescinded or otherwise must be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Guarantor or any Borrower or otherwise, all
as though such payment had not been made.
9.    Financial Statements. The Guarantor represents and warrants to the Lender
that (i) the financial statements of the Guarantor previously submitted to the
Lender are true, complete and correct in all material respects, disclose all
actual and contingent liabilities, and fairly present the financial condition of
the Guarantor, and do not contain any untrue statement of a material fact or
omit to state a fact material to the financial statements submitted or this
Guaranty, and (ii) no material adverse change has occurred in the financial
statements from the dates thereof until the date hereof. The Guarantor shall
furnish to the Lender financial statements and other information as provided in
Section 7.3 of the Loan Agreement.
10.    Transfers, Sales, Etc. The Guarantor shall not sell, lease, transfer,
convey or assign any of its assets, unless (i) if the Guarantor is a natural
person, such sale, lease, transfer, conveyance or assignment is of a
non-material asset of the Guarantor and will not have a material adverse effect
on the Guarantor’s financial condition or (ii) if the Guarantor is a limited
liability company, corporation, partnership or other entity, such sale, lease,
transfer, conveyance or assignment will not have a material adverse effect on
the business or financial condition of the Guarantor or its ability to perform
its obligations hereunder.
11.    Default; Remedies. An Event of Default shall occur hereunder if the
Guarantor shall fail to pay or perform any of its covenants, agreements and
obligations hereunder, or if any representation or warranty contained herein
shall prove to be untrue or incorrect in any material respect. When any Event of
Default hereunder has occurred and is continuing, the Lender may exercise any of
the rights and remedies provided for herein or in any of the other Loan
Documents, or provided to it by law, including, without limitation, the right of
setoff.
12.    Enforcement Costs and Interest. If: (i) this Guaranty, is placed in the
hands of one or more attorneys for collection or is collected through any legal
proceeding; (ii) one or more attorneys is retained to represent the Lender in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, or (iii) one or
more attorneys is retained to represent the Lender in any other proceedings
whatsoever in connection with this Guaranty, then the Guarantor shall pay to the
Lender upon demand all fees, costs and expenses incurred by the Lender in
connection therewith, including, without limitation, reasonable attorney’s fees,
court costs and filing fees, in addition to all other

- 5 -

--------------------------------------------------------------------------------




amounts due hereunder. Amounts due from the Guarantor under this Guaranty shall
bear interest until paid at the Default Rate.
13.    Successors and Assigns; Joint and Several Liability. This Guaranty shall
inure to the benefit of the Lender and its successors and assigns. This Guaranty
shall be binding on the Guarantor and the heirs, legatees, successors and
assigns of the Guarantor. If this Guaranty is executed by more than one
Guarantor, it shall be the joint and several undertaking of each of the
undersigned. Regardless of whether this Guaranty is executed by more than one
Guarantor, it is agreed that the liability of the undersigned hereunder is
several and independent of any other guarantees or other obligations at any time
in effect with respect to the Guaranteed Obligations or any part thereof and
that the liability of the Guarantor hereunder may be enforced regardless of the
existence, validity, enforcement or non‑enforcement of any such other guarantees
or other obligations.
14.    No Waiver of Rights. No delay or failure on the part of the Lender to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law. No notice to or demand on the
Guarantor in any case shall entitle the Guarantor to any other or further notice
or demand in the same, similar or other circumstance.
15.    Prior Agreements; No Reliance; Modification. This Guaranty shall
represent the entire, integrated agreement between the parties hereto relating
to the subject matter hereof, and shall supersede all prior negotiations,
representations or agreements pertaining thereto, either oral or written. The
Guarantor acknowledges that it is executing this Guaranty without relying on any
statements, representations or warranties, either oral or written, that are not
expressly set forth herein. The terms of this Guaranty may be waived,
discharged, or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. No amendment, modification, waiver or other change of any of the terms
of this Guaranty shall be effective without the prior written consent of the
Lender.
16.    Joinder. Any action to enforce this Guaranty may be brought against the
Guarantor without any joinder of any Borrower, or any other guarantor of the
Guaranteed Obligations in such action.
17.    Incorporation of Recitals. The Recitals to this Guaranty are hereby
incorporated into and made a part of this Guaranty.
18.    Severability. If any provision of this Guaranty is deemed to be invalid
by reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Guarantor and the Lender
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Guaranty
and the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.

- 6 -

--------------------------------------------------------------------------------






19.    Applicable Law. This Guaranty is governed as to validity, interpretation,
effect and in all other respects by laws and decisions of the State of Illinois.
20.    Captions. The captions and headings of various Sections of this Guaranty
pertaining hereto are for convenience only and are not to be considered as
defining or limiting in any way the scope or intent of the provisions hereof.
21.    Execution of Counterparts; Electronic Signatures. This Guaranty may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same document. Receipt of an executed signature page to this Guaranty by
facsimile or other electronic transmission shall constitute effective delivery
thereof. An electronic record of this executed Guaranty maintained by the Lender
shall be deemed to be an original.
22.    Construction. Each party to this Guaranty and legal counsel to each party
have participated in the drafting of this Guaranty, and accordingly the general
rule of construction to the effect that any ambiguities in a contract are to be
resolved against the party drafting the contract shall not be employed in the
construction and interpretation of this Guaranty.
23.    Notice. All notices and other communications provided for in this
Guaranty (“Notices”) shall be in writing. The “Notice Addresses” of the parties
for purposes of this Guaranty are as follows:
Guarantor:
 
AdCare Health Systems, Inc.
1145 Hembree Road
Roswell, Georgia 30076
Attention: David A. Tenwick, CEO
With a copy to:
 
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway, Suite 1800
Atlanta, Georgia 30339
Attention: Gregory P. Youra
Lender:
 
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, Illinois 60603
Attention: Amy K. Hallberg
With a copy to:
 
Seyfarth Shaw LLP
131 South Dearborn Street
Suite 2400
Chicago, Illinois 60603
Attention: Alvin L. Kruse



or such other address as a party may designate by notice duly given in
accordance with this Section to the other parties. A Notice to a party shall be
effective when delivered to such party’s

- 7 -

--------------------------------------------------------------------------------




Notice Address by any means, including, without limitation, personal delivery by
the party giving the Notice, delivery by United States regular, certified or
registered mail, or delivery by a commercial courier or delivery service. If the
Notice Address of a party includes a facsimile number or electronic mail
address, Notice given by facsimile or electronic mail shall be effective when
delivered at such facsimile number or email address. If delivery of a Notice is
refused, it shall be deemed to have been delivered at the time of such refusal
of delivery. The party giving a Notice shall have the burden of establishing the
fact and date of delivery or refusal of delivery of a Notice.
24.    Litigation Provisions.
(a)    THE GUARANTOR CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF ANY STATE OR FEDERAL COURT
LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH ANY FACILITY IS LOCATED,
IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR PENDING RELATING IN ANY MANNER
TO THIS GUARANTY.
(b)    THE GUARANTOR AGREES THAT ANY LEGAL PROCEEDING RELATING TO THIS GUARANTY
MAY BE BROUGHT AGAINST THE GUARANTOR IN ANY STATE OR FEDERAL COURT LOCATED IN
CHICAGO, ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION
IN THE COUNTY IN WHICH ANY FACILITY IS LOCATED. THE GUARANTOR WAIVES ANY
OBJECTION TO VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT THE GUARANTOR MAY HAVE
TO TRANSFER OR CHANGE THE VENUE FROM ANY SUCH COURT.
(c)    THE GUARANTOR AGREES THAT THE GUARANTOR WILL NOT COMMENCE ANY LEGAL
PROCEEDING AGAINST THE LENDER RELATING IN ANY MANNER TO THIS GUARANTY IN ANY
COURT OTHER THAN A STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A
LEGAL PROCEEDING IS COMMENCED BY THE LENDER AGAINST THE GUARANTOR IN A COURT IN
ANOTHER LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH LEGAL PROCEEDING.
(d)    THE GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY LEGAL PROCEEDING
RELATING TO THIS GUARANTY.
25.    Eligible Contract Participant Savings Clause. Notwithstanding anything
herein to the contrary, the obligations of a Guarantor hereunder shall not
include any obligation to pay or perform the obligations of another person or
entity under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act if and only
to the extent that the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such obligation is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity

- 8 -

--------------------------------------------------------------------------------




Exchange Act and the regulations thereunder at the time the guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such obligation.


[SIGNATURE PAGE(S) AND EXHIBIT(S),
IF ANY, FOLLOW THIS PAGE]



- 9 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first above written.




ADCARE HEALTH SYSTEMS, INC.
 
 
By
/s/ Ronald W. Fleming
 
Ronald W. Fleming, Chief Financial Officer




- AdCare/Woodland/Glenvue HUD Operator Loan Guaranty -
- Signature Page -

